                                                                            Case 2:18-cv-01338-JCM-BNW Document 60 Filed 05/31/19 Page 1 of 3


                                                                        1   MARTIN J. KRAVITZ, ESQ.
                                                                            Nevada Bar No. 83
                                                                        2   ADAM J. WAX, ESQ.
                                                                            Nevada Bar No. 12126
                                                                        3
                                                                            KRAVITZ, SCHNITZER, & JOHNSON, CHTD.
                                                                        4   8985 So. Eastern Avenue, Suite 200
                                                                            Las Vegas, Nevada 89123
                                                                        5   Telephone: (702) 362-6666
                                                                            Facsimile: (702) 362-2203
                                                                        6   Email: mkravitz@ksjattorneys.com
                                                                                   awax@ksjattorneys.com
                                                                        7
                                                                            Attorneys for Plaintiff,
                                                                        8   NATIONAL FIRE & MARINE
                                                                            INSURANCE COMPANY
                                                                        9
                                                                                                     UNITED STATES DISTRICT COURT
                                                                       10
                                                                                                              DISTRICT OF NEVADA
                                                                       11
KRAVITZ, SCHNITZER & JOHNSON, CHTD.




                                                                            NATIONAL FIRE & MARINE INSURANCE               Case No.: 2:18-CV-01338-JCM-BNW
                                                                       12   COMPANY, a Nebraska corporation,
                                                                       13
                                                                                                Plaintiff,                 STIPULATION AND ORDER TO
                                      8985 S. Eastern Ave., Ste. 200
                                        Las Vegas, Nevada 89123




                                                                       14                                                  EXTEND TIME TO FILE
                                                                            vs.                                            PLAINTIFF’S REPLIES IN SUPPORT
                                            (702) 362-66666




                                                                       15                                                  OF MOTION TO DISMISS
                                                                            STEVEN A. HOLPER, M.D., an individual;         COUNTERCLAIM PURSUANT TO
                                                                       16   DOE INDIVIDUALS I through X, inclusive; and    FED. R. CIV. P. 12(b)(6) (ECF NO. 42),
                                                                            ROE BUSINESS ENTITIES I through X,             PLAINTIFF’S REPLY IN SUPPORT
                                                                       17
                                                                            inclusive,                                     OF ITS MOTION FOR SUMMARY
                                                                       18                                                  JUDGMENT FOR DECLARATORY
                                                                                                Defendants.                RELIEF PURSUANT TO FED. R. CIV.
                                                                       19                                                  P. 56 (ECF NO. 43), AND PLAINTIFF’S
                                                                                                                           MOTION FOR SUMMARY
                                                                       20                                                  JUDGMENT (ECF NO. 44)
                                                                       21
                                                                                  COMES NOW, Plaintiff, NATIONAL FIRE & MARINE INSURANCE COMPANY, by
                                                                       22
                                                                            and through its attorneys of record, KRAVITZ, SCHNITZER & JOHNSON, CHTD., and
                                                                       23
                                                                            Defendant, STEVEN A. HOLPER, M.D., by and through his attorneys of record, PRICE
                                                                       24
                                                                            BECKSTROM, PLLC, and hereby submit this Stipulation to Extend Time to File Plaintiff’s
                                                                       25
                                                                            Reply in Support of its Motion to Dismiss Counterclaim Pursuant to Fed. R. Civ. P.
                                                                       26
                                                                            12(b)(6)(ECF No. 42), Plaintiff’s Reply in Support of its Motion for Summary Judgment for
                                                                       27
                                                                       28

                                                                                                                       1
                                                                            Case 2:18-cv-01338-JCM-BNW Document 60 Filed 05/31/19 Page 2 of 3


                                                                        1
                                                                            Declaratory Relief Pursuant to Fed. R. Civ. P. 56 (ECF No. 43), and Plaintiff’s Motion for
                                                                        2
                                                                            Summary Judgment (ECF No. 44).
                                                                        3
                                                                                   WHEREAS, Plaintiff filed its Motion to Dismiss Counterclaim Pursuant to Fed. R. Civ. P.
                                                                        4
                                                                            12(b)(6) on April 24, 2019 (ECF No. 42);
                                                                        5
                                                                                   WHEREAS, Plaintiff filed its Motion for Summary Judgment for Declaratory Relief on
                                                                        6
                                                                            April 24, 2019 (ECF No. 43);
                                                                        7
                                                                                   WHEREAS, Plaintiff filed its Motion for Summary Judgment on April 24, 2019 (ECF
                                                                        8
                                                                            No. 44);
                                                                        9
                                                                                   WHEREAS, Defendant, Steven A. Holper, M.D., filed his Opposition to Plaintiff’s
                                                                       10
                                                                            Motion to Dismiss on May 8, 2019 (ECF No. 47);
                                                                       11
KRAVITZ, SCHNITZER & JOHNSON, CHTD.




                                                                                   WHEREAS, Defendant Steven A. Holper, M.D, filed his Opposition to Plaintiff’s Motion
                                                                       12
                                                                            for Summary Judgment on May 17, 2019 (ECF No. 55);
                                                                       13
                                                                                   WHEREAS, the parties further request and stipulate to extend the deadline to file
                                      8985 S. Eastern Ave., Ste. 200
                                        Las Vegas, Nevada 89123




                                                                       14
                                                                            Plaintiff’s Replies in support of Motions (ECF Nos. 42 – 44) on or before June 7, 2019;
                                            (702) 362-66666




                                                                       15
                                                                                   THEREFORE, in consideration of the foregoing, and for good cause, IT IS HEREBY
                                                                       16
                                                                            STIPULATED AND AGREED by and between the Parties as follows:
                                                                       17
                                                                            ///
                                                                       18
                                                                            ///
                                                                       19
                                                                            ///
                                                                       20
                                                                            ///
                                                                       21
                                                                            ///
                                                                       22
                                                                            ///
                                                                       23
                                                                            ///
                                                                       24
                                                                            ///
                                                                       25
                                                                            ///
                                                                       26
                                                                            ///
                                                                       27
                                                                            ///
                                                                       28

                                                                                                                           2
                                                                            Case 2:18-cv-01338-JCM-BNW Document 60 Filed 05/31/19 Page 3 of 3


                                                                        1
                                                                                   1)     Plaintiff shall have up to and including June 7, 2019 to file its Replies in Support
                                                                        2
                                                                            of its Motion to Dismiss Counterclaim Pursuant to Fed. R. Civ. P. 12(b)(6) (ECF No. 42), Motion
                                                                        3
                                                                            for Summary Judgment for Declaratory Relief Pursuant to Fed. R. Civ. P. 56 (ECF No. 43), and
                                                                        4
                                                                            Motion for Summary Judgment (ECF No. 44).
                                                                        5
                                                                                   IT IS SO STIPULATED.
                                                                        6
                                                                                   Respectfully submitted this 31st day of May, 2019.
                                                                        7
                                                                            KRAVITZ, SCHNITZER & JOHNSON                   PRICE BECKSTROM, PLLC
                                                                        8
                                                                            By ___/s/Adam J. Wax, Esq. _____________       By /s/ Daniel Price, Esq._______________
                                                                        9      MARTIN J. KRAVITZ, ESQ.                        Daniel Price, Esq.
                                                                               ADAM J. WAX, ESQ.                              7312 W. Cheyenne Ave. Suite 5
                                                                       10
                                                                               8985 S. Eastern Avenue, Suite 200              Las Vegas, NV 89129
                                                                       11      Las Vegas, Nevada 89123                        Attorneys for Defendant
KRAVITZ, SCHNITZER & JOHNSON, CHTD.




                                                                               Attorneys for Plaintiff                        Steven A. Holper, M.D.
                                                                       12

                                                                       13
                                      8985 S. Eastern Ave., Ste. 200




                                                                                   IT IS SO ORDERED.
                                        Las Vegas, Nevada 89123




                                                                       14
                                            (702) 362-66666




                                                                                         June
                                                                                   DATED this   3, 2019.
                                                                                              _______ day of May, 2019.
                                                                       15

                                                                       16

                                                                       17

                                                                       18                                       UNITED STATES DISTRICT JUDGE
                                                                       19

                                                                       20

                                                                       21

                                                                       22

                                                                       23

                                                                       24

                                                                       25

                                                                       26
                                                                       27
                                                                       28

                                                                                                                           3
